UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1635


In re: WILLIAM SCOTT DAVIS, JR.,

                     Petitioner.




                On Petition for Writ of Mandamus. (5:14-cr-00240-BR-1)


Submitted: October 14, 2021                                   Decided: October 27, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Scott Davis, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Scott Davis, Jr., has filed a petition for a writ of mandamus, raising a

number of claims concerning his prior federal convictions, prefiling injunctions entered by

this court and two district courts that apply to Davis’ civil cases, and the dismissal of

several long-closed cases. We conclude that Davis is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

quotation marks omitted). Mandamus may not be used as a substitute for appeal. In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       We conclude that Davis cannot make the necessary showing entitling him to the

extraordinary remedy of mandamus. Accordingly, we deny the petition for a writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

       This latest petition is one of over 100 meritless and repetitive motions and petitions

that Davis has filed in this court since the beginning of 2020. Davis is currently subject to

a prefiling injunction that applies to his civil cases, but this has not deterred him from

continued vexatious litigation. See Davis v. Town of Cary, 685 F. App’x 238, 238 (4th Cir.

2017) (No. 16-1377(L)). Accordingly, we order Davis to show cause why this court should

                                             2
not expand the current prefiling injunction to cover criminal matters or order other

sanctions, including monetary sanctions, against him. We direct Davis to file his response

to this order to show cause no later than 21 days after the date of this opinion.

                                                                        PETITION DENIED




                                              3